UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4441


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MOISES GAMBOA, a/k/a Mo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Robert C. Chambers, District Judge. (3:10-cr-00111-9)


Submitted: January 30, 2018                                  Decided: February 20, 2018


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Summer McKeivier, Valley Village, California, for Appellant. Carol A. Casto, United
States Attorney, Monica D. Coleman, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Moises Gamboa pled guilty to aiding and abetting possession with intent to

distribute 100 kilograms or more of marijuana, in violation of 21 U.S.C. § 841(a)(1)

(2012) and 18 U.S.C. § 2 (2012). The district court sentenced Gamboa to 200 months’

imprisonment. Gamboa now appeals, challenging the district court’s calculation of his

Sentencing Guidelines range. We affirm.

       Gamboa first argues that the district court clearly erred in applying a four-level

enhancement under U.S. Sentencing Guidelines Manual § 3B1.1(a) (2016), based on the

district court’s finding that Gamboa was an organizer or leader of criminal activity. “In

assessing whether a sentencing court has properly applied the Guidelines, we review

factual findings for clear error and legal conclusions de novo.”         United States v.

Thompson, 874 F.3d 412, 414 (4th Cir. 2017) (internal quotation marks omitted); see

United States v. Thorson, 633 F.3d 312, 317 (4th Cir. 2011) (recognizing that § 3B1.1

determination is factual finding reviewed for clear error). A defendant qualifies for a

four-level enhancement if he “was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive.” USSG § 3B1.1(a).

       Here, the Government established that Gamboa initiated and controlled the terms

of the organization’s drug transactions, exercised control over other organization

members’ actions, and wielded decision-making authority. See USSG § 3B1.1 cmt. n.4

(describing factors to consider in applying leadership enhancement).          Specifically,

Gamboa determined the amount of marijuana to be fronted to a distributor, established

the price per pound that the distributor would owe, instructed drivers to deliver marijuana

                                            2
and collect money, and sent a participant to the site of a drug shipment to ensure that it

would be successful. We therefore conclude that the district court did not clearly err in

applying the four-level leadership enhancement. See United States v. Cameron, 573 F.3d
179, 185 (4th Cir. 2009); United States v. Perkins, 108 F.3d 512, 518 (4th Cir. 1997); cf.

United States v. Bartley, 230 F.3d 667, 673-74 (4th Cir. 2000) (affirming three-level

enhancement under USSG § 3B1.1(b) where defendant set prices and terms of payment,

arranged delivery logistics, and sent another to transport drugs on one occasion).

       Gamboa next argues that the district court incorrectly applied a two-level

enhancement under USSG § 2D1.1(b)(15)(C) based on the district court’s finding that

Gamboa was involved in the importation of marijuana from Mexico.              A defendant

qualifies for this enhancement if he receives an aggravating role adjustment under USSG

§ 3B1.1 and “was directly involved in the importation of a controlled substance.” USSG

§ 2D1.1(b)(15)(C). This enhancement “applies if . . . the defendant committed, aided,

abetted, counseled, commanded, induced, procured, or willfully caused the importation of

a controlled substance.” USSG § 2D1.1 cmt. n.20(B). Having reviewed the record, we

conclude that the district court did not clearly err in applying the importation

enhancement.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                             3